EXHIBIT 10.1

 

SALE AND PURCHASE AGREEMENT

 

by and among

 

WINCASH APOLO GOLD & ENERGY, INC. (NEVADA)

 

and

 

BANNY INTERNATIONAL TRADING CO. LTD. (MACAU)

 

and

 

CHOI KAI WENG (SHAREHOLDER)

 

THIS SALE and PURCHASE AGREEMENT dated as of the 3rd day of April 2018 (the
“Agreement”) between Wincash Apolo Gold & Energy, Inc., a State of Nevada
company (“Wincash”), Banny International Trading Co. Ltd. (“Banny”), a Macau
corporation, and Choi Kai Weng (the “Selling Shareholder”).

 

WHEREAS Wincash is a public company listed on the OTC Markets in the US;
Wincash, along with its subsidiary, Gain First Group Corporation (“Gain First”),
wishes to purchase the brand name “Banny Choice” and the right to use Banny’s
sale distribution network for the sale and distribution of its wine products;

 

WHEREAS Choi is the sole shareholder of Banny; Banny is a wine marketer and
distributor with facilities located in Macau and wishes to sell its brand name
“Banny Choice” to Wincash and Gain First and to give Gain First the right to use
Banny’s sale distribution network throughout Asia and other parts of the world;

 

WHEREAS, Wincash desires to issue a number of shares of its common stock to the
Selling Shareholder in exchange for the ownership of the brand name “Banny
Choice” and the right to use Banny’s sale distribution network throughout Asia
and other parts of the world; and

 

NOW THERFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound, the parties hereby agree as follows:

 

ARTICLE I: THE SALE AND PURCHASE TRANSACTION

 

Section 1.1: The Transaction

 

Wincash agrees issue 36,500,000 shares (the “Shares”) of the company’s common
stock and an option to acquire 36,500,000 company’s common stock at an exercise
price of $0.25 per share to the Selling Shareholder or its nominees in exchange
for the purchase by Wincash and its subsidiary of Banny’s brand name “Banny
Choice” and the right to use Banny’s sale distribution network throughout Asia
and other parts of the world. The 36,500,000 options will expire 3 years from
the date of issuance.

 



  1

   



 

ARTICLE II: TRANSACTION CLOSING

 

Section 2.1: Closing

 

Upon the terms and subject to the conditions of this Agreement Wincash shall
issue to the Selling Shareholder or its nominees, as identified in Schedule A
attached hereto and made a part thereof, the Shares, and in exchange therefore
at the Closing, the Selling Shareholders shall transfer the ownership of the
brand name “Banny Choi” to Gain First and shall issue the required documentation
for giving Gian First the right to use Banny’s sale distribution network
throughout Asia and other parts of the world.

 

The Closing shall be held on 12:00 pm., Hong Kong Time, on a date and at a place
agreed by the parties (the “Closing”), which date shall be no later than the
Closing Date indicated in this agreement.

 

ARTICLE III: REPRESENTATIONS AND WARRANTIES OF WINCASH

 

Wincash represents and warrants to Banny and the Selling Shareholder as of the
date hereof that:

 

Section 3.1: Existence and Power

 

Wincash is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada. Wincash has the requisite
corporate power and authority to own or lease all its properties and assets and
to carry on its business as it is now being conducted and is duly licensed or
qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary.

 

Section 3.2: Capitalization

 

The authorized capital stock of Wincash consists of 300,000,000 shares of
Wincash Common Stock at a par value of $0.001 per share, of which, as of January
1, 2018 (the “Wincash Capitalization Date”) 141,137,387 shares were issued and
outstanding. All the issued and outstanding shares of Wincash’s Common Stock
have been duly authorized and validly issued and are fully paid, non-assessable
and free of preemptive rights, with no personal liability attaching to the
ownership thereof. In addition, Wincash has 25,000,000 shares of Preferred Stock
authorized at a par value of $0.001 per share.

 



  2

   



 

Section 3.3: Authorization

 

The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of Wincash and its subsidiary,
and this Agreement is a valid and binding obligation of the Company, enforceable
against it in accordance with their terms.

 

Section 3.4: Board Approvals

 

The transactions contemplated by this Agreement, including without limitation
the issuance of the Shares and the compliance with the terms of this Agreement,
have been unanimously adopted, approved and declared advisable unanimously by
the Board of Directors of Wincash.

 

Section 3.5: Valid Issuance of Exchange Shares

 

The Shares have been duly authorized by all necessary corporate action. When
issued and sold against receipt of the consideration therefore, the Shares will
be validly issued, fully paid and non-assessable, will not subject the holders
thereof to personal liability and will not be issued in violation of preemptive
rights. The voting rights provided for in the terms of the Shares are validly
authorized and shall not be subject to restriction or limitation in any respect.

 

Section 3.6: Non-Contravention

 

The execution, delivery and performance of this Agreement, and the consummation
by Wincash and its subsidiary of the transactions contemplated hereby, will not
conflict with, violate or result in a breach of any provision of, or constitute
a default (or an event which, with notice or lapse of time or both would
constitute a default) under, or result in the termination of or accelerate the
performance required by, or result in a right of termination or acceleration
under, any provision of the Articles of Incorporation or Bylaws of the Company.

 

ARTICLE IV: REPRESENTATIONS AND WARRANTIES OF BANNY

 

Banny represents and warrants to Wincash as of the date hereof that:

 

Section 4.1: Existence and Power

 

Banny is a corporation duly incorporated, validly existing and in good standing
under the laws of Macau. Banny has the requisite corporate power and authority
to own or lease all its properties and assets and to carry on its business as it
is now being conducted and is duly licensed or qualified to do business in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary.

 



  3

   



 

Section 4.2: Authorization

 

The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of Banny, and this Agreement is a
valid and binding obligation of the Company, enforceable against it in
accordance with their terms.

 

Section 4.3: Board Approvals

 

The transactions contemplated by this Agreement and the compliance with the
terms of this Agreement, have been unanimously adopted, approved and declared
advisable unanimously by the Board of Directors of Banny.

 

Section 4.4: Non-Contravention

 

The execution, delivery and performance of this Agreement, and the consummation
by Banny of the transactions contemplated hereby, will not conflict with,
violate or result in a breach of any provision of, or constitute a default (or
an event which, with notice or lapse of time or both would constitute a default)
under, or result in the termination of or accelerate the performance required
by, or result in a right of termination or acceleration under, any provision of
the Restated Articles of Incorporation or Bylaws of the company or the articles
of incorporation, charter, bylaws or other governing instrument of any
subsidiary of the company.

 

Section 4.5: Purchase for Own Account

 

The shareholders of Banny are acquiring the Shares for their own individual
account and not with a view to the distribution thereof in violation of the
Securities Act of 1933, as amended, and the rules and regulations of the
Securities and Exchange Commission (the “SEC”) promulgated thereunder (the
“Securities Act”).

 

Section 4.6: Private Placement

 

Banny understands that (a) the Shares have not been registered under the
Securities Act or any state securities laws, by reason of their issuance by
Wincash in a transaction exempt from the registration requirements thereof and
(b) the Shares may not be sold unless such disposition is registered under the
Securities Act and applicable state securities laws or is exempt from
registration thereunder.

 

Section 4.7: Legend

 

Each certificate representing a Share will bear a legend to the following effect
unless Wincash determines otherwise in compliance with applicable law:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND NEITHER THIS SHARE NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.”

 



  4

   



 

ARTICLE V: CONDITIONS TO TRANSACTION CLOSING

 

Section 5.1: Conditions to Each Party’s Obligation to Effect the Transaction

 

The respective obligations of the parties hereunder to effect the Transaction
shall be subject to the fact that no order, injunction or decree being issued by
any court or agency of competent jurisdiction or other law preventing or making
illegal the consummation of the Transaction shall be in effect.

 

ARTICLE VI: TERMINATION

 

Section 6.1: Termination by Consent

 

This Agreement may be terminated by written consent of all parties.

 

Section 6.2: Unilateral Termination

 

Any party may terminate this Agreement if the transactions contemplated herein
are not completed by the Closing date.

 

Section 6.3: Injunction and Illegality

 

This Agreement may be terminated at any time prior to the Closing by either
party if an order, injunction or decree shall have been issued by any court or
agency of competent jurisdiction and shall be non-appealable, or other law shall
have been issued preventing or making illegal the completion of the Transaction
or the other transactions contemplated by this Agreement.

 

ARTICLE VII: SELLING SHAREHOLDER ACKNOWLEDGMENTS AND WARRANTIES

 

Section 7.1: Selling Shareholder Acknowledgments

 

The Selling Shareholder acknowledge and agree that:

 



 

(a) none of the Shares have been registered under the Securities Act of 1933, as
amended (the "1933 Act"), or under any state securities or "blue sky" laws of
any state of the United States, and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to U.S. Persons
(as defined herein), except pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act, and in each case only
in accordance with applicable state and provincial securities laws;



 



  5

   



 



 

(i) Wincash will refuse to register any transfer of any of the Shares not made
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;



 



 

(b) the decision to execute this Agreement and acquire the Shares agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of Wincash and such decision is
based solely upon a review of information regarding Wincash provided by Wincash
to the Selling Shareholder (the "Wincash Information");

 

 

 

 

(c) the Selling Shareholder and the Selling Shareholder's advisor(s) have had a
reasonable opportunity to review Wincash Information and to ask questions of and
receive answers from Wincash regarding the Agreement, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information contained in
Wincash Information, or any other document provided to the Selling Shareholder;

 

 

 

 

(d) the books and records of Wincash were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Selling
Shareholder during reasonable business hours at its principal place of business
and that all documents, records and books pertaining to this Agreement have been
made available for inspection by the Selling Shareholder, the Selling
Shareholder's attorney and/or advisor(s);

 

 

 

 

(e) by execution hereof the Selling Shareholder has waived the need for Wincash
to communicate its acceptance of the purchase of the Shares pursuant to this
Agreement;

 

 

 

 

(f) Wincash is entitled to rely on the representations and warranties and the
statements and answers of the Selling Shareholder contained in this Agreement
and the Selling Shareholder will hold harmless Wincash from any loss or damage
it may suffer as a result of the Selling Shareholder's failure to correctly
complete this Agreement;



 



  6

   



 



 

(g) the Selling Shareholder will indemnify and hold harmless Wincash and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Selling Shareholder contained herein or in any
other document furnished by the Selling Shareholder to Wincash in connection
herewith, being untrue in any material respect or any breach or failure by the
Selling Shareholder to comply with any covenant or agreement made by the Selling
Shareholder to Wincash in connection therewith;

 

 

 

 

(h) the issuance of the Shares to the Selling Shareholder will not be completed
if it would be unlawful or if, in the discretion of Wincash acting reasonably,
it is not in the best interests of Wincash;

 

 

 

 

(i) the Selling Shareholder has been advised to consult the Selling
Shareholder’s own legal, tax and other advisors with respect to the merits and
risks of an investment in the Shares and with respect to the applicable resale
restrictions, and it is solely responsible (and Wincash is not in any way
responsible) for compliance with:



 



 

(i) any applicable laws of the jurisdiction in which the Selling Shareholder is
resident in connection with the distribution of the Shares hereunder, and

 

 

 

 

(ii) applicable resale restrictions;



 



 

(j) the Selling Shareholder has not acquired the Shares as a result of, and will
not itself engage in, any "directed selling efforts" (as defined in Regulation S
under the 1933 Act) in the United States in respect of any of the Exchange
Shares which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Shares; provided, however, that
the Selling Shareholder may sell or otherwise dispose of any of the Shares
pursuant to registration of any of the Shares pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 

 

 

 

(k) the Selling Shareholder is outside the United States when receiving and
executing this Agreement and is acquiring the Shares as principal for its own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;

 

 

 

 

(l) none of the Shares may be offered or sold to a U.S. Person or for the
account or benefit of a U.S. Person (other than a distributor) prior to the end
of the expiration of a period of one year after the date of original issuance of
the Shares;

 

 

 

 

(m) the statutory and regulatory basis for the exemption claimed for the offer
and sale of the Shares, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

 

 

 

 

(n) none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Selling Shareholder
that any of the Shares will become listed on any stock exchange or automated
dealer quotation system;



 



  7

   



 



 

(o) neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Shares;

 

 

 

 

(p) no documents in connection with this Offering have been reviewed by the SEC
or any state securities administrators;

 

 

 

 

(q) there is no government or other insurance covering any of the Exchange
Shares; and

 

 

 

 

(r) this Agreement is not enforceable by the Selling Shareholder unless it has
been accepted by Wincash and the Selling Shareholder acknowledges and agrees
that Wincash reserves the right to reject any subscription for any reason.



 

Section 7.2: Representations and Warranties of the Selling Shareholder

 

The Selling Shareholder hereby represents and warrants to and covenants with
Wincash (which representations, warranties and covenants shall survive the
Closing) that:

 



 

(a) the Selling Shareholder is not a U.S. Person (as defined herein);

 

 

 

 

(b) the Selling Shareholder is not acquiring the Shares for the account or
benefit of, directly or indirectly, any U.S. Person (as defined herein);

 

 

 

 

(c) the Selling Shareholder:



 



 

(i) is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Selling Shareholder is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Shares,

 

 

 

 

(ii) is purchasing the Shares pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Selling Shareholder is permitted to purchase the Shares under
the applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions,

 

 

 

 

(iii) acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require Wincash to make any filings or seek
any approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of any of the Shares, and

 

 

 

 

(iv) represents and warrants that the acquisition of the Shares by the Selling
Shareholder does not trigger:



 



  8

   



 



 

A. any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 

 

 

 

B. any continuous disclosure reporting obligation of Wincash in the
International Jurisdiction, and

 

 

 

 

C. the Selling Shareholder will, if requested by Wincash, deliver to Wincash a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of Wincash, acting reasonably;



 



 

(d) the Selling Shareholder is acquiring the Shares as principal for investment
only and not with a view to, or for, resale, distribution or fractionalization
thereof, in whole or in part, and, in particular, it has no intention to
distribute either directly or indirectly any of the Shares in the United States
or to U.S. Persons (as defined herein);

 

 

 

 

(e) the Selling Shareholder is outside the United States when receiving and
executing this Agreement;

 

 

 

 

(f) the Selling Shareholder understands and agrees not to engage in any hedging
transactions involving any of the Shares unless such transactions are in
compliance with the provisions of the 1933 Act and in each case only in
accordance with applicable state securities laws;

 

 

 

 

(g) the Selling Shareholder acknowledges that it has not acquired the Shares as
a result of, and will not itself engage in, any "directed selling efforts" (as
defined in Regulation S under the 1933 Act) in the United States in respect of
any of the Shares which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the Shares; provided,
however, that the Selling Shareholder may sell or otherwise dispose of any of
the Shares pursuant to registration of any of the Shares pursuant to the 1933
Act and any applicable state securities laws or under an exemption from such
registration requirements and as otherwise provided herein;

 

 

 

 

(h) the Selling Shareholder has the legal capacity and competence to enter into
and execute this Agreement and to take all actions required pursuant hereto and,
if the Selling Shareholder is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Agreement on behalf of the Selling
Shareholder;

 

 

 

 

(i) the entering into of this Agreement and the transactions contemplated hereby
do not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Selling
Shareholder, or of any agreement, written or oral, to which the Selling
Shareholder may be a party or by which the Selling Shareholder is or may be
bound;



 



  9

   



 



 

(j) the Selling Shareholder has duly executed and delivered this Agreement and
it constitutes a valid and binding agreement of the Selling Shareholder
enforceable against the Selling Shareholder;

 

 

 

 

(k) the Selling Shareholder has received and carefully read this Agreement;

 

 

 

 

(l) the Selling Shareholder (i) has adequate net worth and means of providing
for its current financial needs and possible personal contingencies, (ii) has no
need for liquidity in this investment, and (iii) is able to bear the economic
risks of an investment in the Shares for an indefinite period of time, and can
afford the complete loss of such investment;

 

 

 

 

(m) the Selling Shareholder has the requisite knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the investment in the Shares and Wincash, and the Selling Shareholder
is providing evidence of knowledge and experience in these matters through the
information requested herein;

 

 

 

 

(n) the Selling Shareholder understands and agrees that Wincash and others will
rely upon the truth and accuracy of the acknowledgements, representations,
warranties, covenants and agreements contained in this Agreement, and agrees
that if any of such acknowledgements, representations and agreements are no
longer accurate or have been breached, the Selling Shareholder shall promptly
notify Wincash;

 

 

 

 

(o) the Selling Shareholder is aware that an investment in Wincash is
speculative and involves certain risks, including the possible loss of the
investment;

 

 

 

 

(p) the Selling Shareholder is purchasing the Shares for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Selling Shareholder has
not subdivided his interest in the Shares with any other person;

 

 

 

 

(q) the Selling Shareholder is not an underwriter of, or dealer in, the shares
of Wincash's common stock, nor is the Selling Shareholder participating,
pursuant to a contractual agreement or otherwise, in the distribution of the
Shares;

 

 

 

 

(r) the Selling Shareholder has made an independent examination and
investigation of an investment in the Shares and Wincash and has depended on the
advice of its legal and financial advisors and agrees that Wincash will not be
responsible in anyway whatsoever for the Selling Shareholder's decision to
invest in the Shares and Wincash;



 



  10

   



 



 

(s) if the Selling Shareholder is acquiring the Shares as a fiduciary or agent
for one or more investor accounts, the Selling Shareholder has sole investment
discretion with respect to each such account, and the Selling Shareholder has
full power to make the foregoing acknowledgements, representations and
agreements on behalf of such account;

 

 

 

 

(t) the Selling Shareholder is not aware of any advertisement of any of the
Shares and is not acquiring the Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 

 

 

 

(u) no person has made to the Selling Shareholder any written or oral
representations:



 



 

(i) that any person will resell or repurchase any of the Shares,

 

 

 

 

(ii) that any person will refund the purchase price of any of the Shares, or

 

 

 

 

(iii) as to the future price or value of any of the Shares; and



 



 

(v) the Selling Shareholder acknowledges and agrees that Wincash shall not
consider the Selling Shareholder’s for acceptance unless the undersigned
provides to Wincash, along with an executed copy of this Agreement and such
other supporting documentation that Wincash or its legal counsel may request to
establish the Selling Shareholder's qualification as a qualified investor.



 

In this Agreement, the term "U.S. Person" shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and for the purpose of
this Agreement includes any person in the United States.

 

ARTICLE VIII: MISCELLANEOUS TERMS

 

Section 8.1: Notices

 

All notices and other communications required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given if
delivered personally, via email or by facsimile or seven days after having been
sent by certified mail, return receipt requested, postage prepaid, to the
parties to this Agreement to such address as the parties to this Agreement shall
specify by notice to the other party.

 

Section 8.2: Further Assurances

 

Each party hereto shall do and perform or cause to be done and performed all
further acts and shall execute and deliver all other agreements, certificates,
instruments and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the consummation of the transactions contemplated hereby.

 



  11

   



 

Section 8.3: Amendments and Waivers

 

Any provision of this Agreement may be amended or waived if, but only if; such
amendment or waiver is in writing and is duly executed and delivered by Wincash
and Banny. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 8.4: Fees and Expenses

 

Each party hereto shall pay all of its own fees and expenses (including
attorneys’ fees) incurred in connection with this Agreement and the transactions
contemplated hereby.

 

Section 8.5: Successors and Assigns.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, provided that
neither party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other party hereto.

 

Section 8.6: Governing Law

 

This Agreement shall be governed and construed in accordance with the internal
laws of the State of Nevada applicable to contracts made and wholly performed
within such state, without regard to any applicable conflicts of law principles.
The parties hereto agree that any suit, action or proceeding brought by either
party to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in any federal or state court located in the State of Nevada. Each of
the parties hereto submits to the jurisdiction of any such court in any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of, or in connection with, this Agreement or the transactions
contemplated hereby and hereby irrevocably waives the benefit of jurisdiction
derived from present or future domicile or otherwise in such action or
proceeding. Each party hereto irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any such suit, action or proceeding in any such court or that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

Section 8.7: Entire Agreement

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties and/or their
affiliates with respect to the subject matter of this Agreement.

 



  12

   



 

Section 8.8: Effect of Headings

 

The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

 

Section 8.9: Severability

 

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be deemed to be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforced in accordance with its terms to
the maximum extent permitted by law.

 

Section 8.10: Counterparts

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures were upon the same
instrument. No provision of this Agreement shall confer upon any person other
than the parties hereto any rights or remedies hereunder.

 

Section 8.11: Specific Performance

 

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms. It is accordingly agreed that the parties shall be entitled to
seek specific performance of the terms hereof, this being in addition to any
other remedies to which they are entitled at law or equity.

 

Section 8.12: Closing Date

 

The transactions contemplated by this Agreement shall be completed on May 31,
2018 (the “Closing Date”), unless mutually agreed to a different date by the
parties.

 



  13

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



WINCASH APOLO GOLD & ENERGY, INC.

      Per:

/s/Chow Wing Fai

Name:

Chow Wing Fai

  Title:

Director and CEO

       

BANNY INTERNATIONAL TRADING CO. LTD.

 

 

 

 

Per:

/s/Choi Kai Weng

 

Name:

Choi Kai Weng

 

Title:

Director

 



 

SHAREHOLDER

 

/s/ Choi Kai Weng

______________________________

Choi Kai Weng

 



  14

   



 

SCHEDULE A

 

THE SELLING SHAREHOLDERS

 

Shareholder’s Name

Number of WINCASH Shares to Hold After Sale

Banny International Group

 

(Holdings) Limited

36,500,000

       

TOTAL

36,500,000

 



15

